Citation Nr: 1638831	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-28 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel
INTRODUCTION

The Veteran served on active duty from August 1988 to December 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran testified before the undersigned at a Board hearing in February 2015.  A transcript of this hearing has been associated with the claims file.

In November 2015, the Board, in pertinent part, reopened and remanded on the merits the claim of entitlement to service connection for a low back disability, and also remanded the left shoulder service connection claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the left shoulder, Board finds that an addendum opinion is necessary.  While a December 2015 VA examiner noted that the service treatment records do not support the Veteran's contention of a chronic left shoulder condition during active duty, it is unclear whether she considered or dismissed the Veteran's competent testimony of sustaining a left shoulder injury while lifting a hatch in service, which the examiner was instructed to accept as credible.  Moreover, in providing a negative opinion, the examiner specifically relied on a September 2008 VA treatment note documenting a report of a one-year history of shoulder pain precipitated by working at a carwash.  However, the Board observes earlier complaints related to the left shoulder, including during March 2002 treatment.  Thus, the Veteran had complaints of shoulder pain prior to the one-year history of shoulder pain reported in September 2008 and relied on by the examiner.  Based on the foregoing, the Board finds that an addendum opinion as to the left shoulder is necessary, and for purposes of the opinion, the examiner should consider the Veteran's report of a left shoulder injury in service to be credible.

Similarly, concerning the low back, the Board finds that an addendum opinion is necessary.  The Veteran contends that his current low back disability was caused or is aggravated by his service-connected left knee disability.  In December 2015, a VA examiner offered an opinion that the Veteran's low back condition is less likely as not related to his service-connected knee condition, and instead, likely results from direct overuse of his back following military service.  Specifically, the examiner found that the Veteran's low back condition is the result of repetitive motion of climbing ladders and/or bending and stooping while washing cars.  However, that opinion does not account for or discuss complaints made by the Veteran during a June 1995 VA general medical examination, notably less than one year out of service, that his left knee causes him to have lower back pain.  Also noteworthy are the Veteran's March 2002 report that he was told he would have low back pain after his left knee surgery, and a December 2002 VA examiner's notation that while he could not make a pure assessment as to whether left knee pain caused lumbar pain, "it is likely."  As the December 2015 opinion did not address the foregoing positive evidence, the Board finds that an addendum is necessary.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the examiner who performed the December 2015 VA orthopedic examination, if available.  If a new examination is deemed necessary, one should be scheduled.  If the original examiner is not available, the file should be forwarded to another qualified examiner for review and to obtain the requested opinion.

Following review of the claims file and the December 2015 examination report, the examiner should provide the following: 

a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's left shoulder disability had its onset during service or was caused or otherwise related to any event in service? Please accept as true and the Veteran's credible lay statements regarding injuring his left shoulder in service while lowering a hatch, resulting in several weeks in a brace or sling and having intermittent shoulder pain ever since. 

(b) Is it at least as likely as not that the Veteran's low back disability had its onset during service or was caused or otherwise related to any event in service? 

(c) Is it at least as likely as that the Veteran's low back disability was caused or aggravated (permanently worsened beyond the natural progression) by his service-connected left knee arthritis and anterior cruciate ligament reconstruction?  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  In providing the opinion, please address the Veteran's June 1995 report of low back pain caused by his left knee and the December 2002 VA examiner's notation that the Veteran's left knee could be causing low back pain.

A comprehensive explanation for any opinion offered must be provided, based on the specific facts of this case and any pertinent medical principles and evidence in the claims file. If the examiner is unable to answer the questions above, this must be stated and the reason(s) must be fully explained.

2. Then readjudicate the issues on appeal.  If any benefit sought is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




